DETAILED ACTION
Claims 1, 3-7, 10 and 12-16 are pending before the Office for review.
In the response filed January 24, 2022:
Claims 1, 3-4 and 12-13 were amended.
Claims 2, 8-9, 11 and 17-18 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al (U.S. Patent 9,567,491).
With regards to claims 1 and 3, Fu renders obvious a CMP slurry composition for polishing a tungsten pattern wafer (Col. 2 lines 40-52, Col. 18 lines 19-33), the composition comprising: a solvent, the solvent including a polar solvent or a non-polar solvent (Col. 6 lines 1-26), an abrasive (Col. 2 lines 62-64); an oxidizing agent (Col. 13 lines 45-64), a catalyst (Col. 12 lines 22-26 discloses an iron containing accelerator) and an organic acid (Col. 13 lines 18, 30-36) wherein the composition includes 0.1 to about 3 wt% of the abrasive agent (Col. 9 lines 37-49) which overlaps Applicant’s claimed amount of about 0.001 wt% to about 20 wt%; about 01 to about 10 wt% of the oxidizing agent (Col. 13 lines 65-67, Col. 14 lines 1-6) which overlaps Applicant’s claimed amount of about 0.001 wt% to about 20 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Fu does not explicitly disclose wherein the composition comprises about 0.001 wt% to about 20 wt% of an organic acid; about 0.001 wt% to about 10 wt% of a catalyst and wherein the abrasive agent includes silica modified with an amino silane that includes three nitrogen atoms wherein the amino silane comprises a compound that satisfies Applicant’s claimed Formula 1, Y1, Y2, and Y3 are each independently a C1-C5 alkylene group and R1 and R2 are each a hydrogen atom. 
Fu further discloses wherein the iron containing accelerator is include in varied amounts depending upon the oxidizing agent used and chemical form of the accelerator such that the catalyst may be presented in amounts to increase the removal rate of tungsten during tungsten CMP (Col. 12 lines 22-64). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior the effective filing date of the invention to optimize the concentration of the catalyst to amounts including Applicant’s claimed amount of about 0.001 wt% to about 10 wt% in order to increase the removal rate of tungsten during tungsten CMP as taught by Fu (Col. 12 lines 22-64, MPEP 2144.05(II)(A)).
Fu further discloses wherein the organic acids (stabilizers) are included in amounts sufficient to stabilize the iron containing accelerator and oxidizing agent such that the oxidizing gent is not degraded rapidly overtime (Col. 13 lines 4-44). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior the effective filing date of the invention to optimize the concentration of the organic acid to amounts including Applicant’s claimed amount of about 0.001 wt% to about 20 wt% in order to stabilize the iron containing accelerator and oxidizing agent such that the oxidizing gent is not degraded rapidly overtime as taught by Fu (Col. 13 lines 4-44 MPEP 2144.05(II)(A)).
Finally Fu further discloses wherein the abrasive is a colloidal silica abrasive  wherein the abrasive maybe incorporated with a  chemical species including an aminosilane compound wherein the aminosilane compounds are the most preferred nitrogen containing compounds which may include primary aminosilanes, secondary aminosilanes, tertiary aminosilanes, quaternary aminosilanes and multi-podal aminosilanes such as trialkoxysilylpropyldiethylenetriamine (Col. 3 lines 12-26, Col. 4 lines 1-34) which renders obvious wherein the abrasive agent includes silica modified with an amino silane that includes three nitrogen atoms wherein the amino silane comprises a compound that satisfies Applicant’s claimed Formula 1, Y1, Y2, and Y3 are each independently a C1-C5 alkylene group and R1 and R2 are each a hydrogen atom.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Fu to include the silica modified abrasive as rendered obvious by Fu because the reference of Fu teaches that such treatment provide the desired positively charged  colloidal silica (Col. 7 lines 37-44) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the silica abrasive modified with an amino silane as rendered obvious by Fu. MPEP 2143D
With regards to claim 5, Fu discloses wherein the silica modified with the amino silane that includes three nitrogen atoms has a positive charge on a surface thereof and has a surface potential of about 6mV to about 50 mV (Col. 10 lines 46-52) which overlaps Applicant’s claimed amount of about 10mV to about 60mV. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, Fu discloses wherein the composition has a pH of about 1.5 to 7 (Col. 11 lines 61-67) which overlaps Applicant’s claimed amount of about 3 to about 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, Fu discloses wherein the silica modified with the amino silane that includes three nitrogen atoms has an average particle diameter of about 10nm-100nm (Col. 9 lines 6-33) which overlaps Applicant’s claimed amount of about 10 nm to about 200nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FU et al (U.S. Patent 9,567,491), as applied to claims 1, 3 and 4-7, in further view of SETH et al (U.S. Patent Application Publication 2009/0260297).
With regards to claim 4, Fu renders obvious the limitations of claim 1 as previously discussed.
However Fu is silent as to wherein the compound of Formula 1 includes diethylenetriaminopropyltrimethoxysilane, diethylenetriaminopropyltriethoxysilane, diethylenetriaminopropylmethyldimethoxysilane, diethylenetriaminopropylmethyldiethoxysilane, or diethylenetriaminomethylmethyldiethoxysilane.
Seth discloses a method of making surface modified abrasive grains the abrasive grains comprising a silica (Paragraph [0034]) modified abrasive wherein the abrasive may be modified by an amino silane wherein the compound comprises diethylenetriaminopropyltrimethoxysilane, diethylenetriaminopropyltriethoxysilane, diethylenetriaminopropylmethyldimethoxysilane, diethylenetriaminopropylmethyldiethoxysilane, or diethylenetriaminomethylmethyldiethoxysilane (Paragraph [0028]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the modified teachings of Fu to include amino silane as rendered obvious by Seth because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the silica abrasive modified with an amino silane as rendered obvious by Seth. MPEP 2143D

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-12 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. Applicant first points to Applicant’s Table 1 form Applicant’s specification which demonstrate the unexpected results of the instant application’s claimed CMP polishing slurry. It is Applicant’s position that the instant application provides ample evidence that the claimed CMP slurry composition exhibits a surprising and unexpected improvement in properties, relative to the composition of the closest prior art reference of Fu. 
Applicant notes that the Example and Comparative Examples of the instant Applications surprising and unexpected improvement in polishing rate and flatness. Applicant points to comparative example 2 which demonstrated that without the modified silica, the improved polishing rate and flatness would not occur in comparison to example 1. Applicant notes that claim 10 of the Fu reference demonstrates suitable aminosilane compounds which fall within Applicant’s comparative example. Applicant argues that one of ordinary skill would not have found the claimed composition, in which the silane is modified by a triamino silane represented by Formula 1 obvious because the claimed composition exhibits surprising and unexpected results..
With regards to claim 4, Applicant argues that rejection should be withdrawn because Seth fails to cure the deficiencies of the rejection of claim 1. Applicant argues that one of ordinary skill would not have found the modification obvious at least because the outstanding Office action failed to meet all the requirements of MPEP 2143. Applicant argues the cited refences fail to recognize that applying the technique to the Seth reference would result in an improved system as such claim 4 would not have been obvious. As to the remaining dependent claims they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention. With regards to claim 1, it is the Examiner’s position that cited prior art of Fu renders obvious Applicant’s claimed invention and Applicant’s showing of unexpected results is not commensurate in scope with the currently presented claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) Applicant’s currently present claims requires a solvent, abrasive agents modified with a compound of formula 1, organic acid, catalyst and oxidizing agent in a range of amounts. Applicant points to Table 1 for unexpected results but Applicant’s composition in claim 1 are limited to a particular list of components within a particular amount. It is unclear from Applicant’s limited examples presented in claim 1 that unexpected results would occur over Applicant’s broader presented claim.
For example, while Comparative Example  1 shows the difference between non-modified abrasive composition and a composition with modified abrasives, Example 1, Applicant’s specification further notes that is singularly the use of the particular abrasive but its use with other components such as the oxidizer of hydrogen peroxide Comparative Example 4. In addition, Applicant claims a range for each component but other provides a small subset of examples and has not demonstrated the criticality of the claimed ranges. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)(II) It is the Examiner’s position that Applicant’s Table 1 provides a very limited composition which would not lead one of ordinary skill in the art prior to the effective filing date of the invention to expect Applicant’s unexpected results to occur over the broader claim as currently presented. Therefore while the prior art of Fu does not disclose Applicant’s claimed unexpected results, it is the Examiner’s position that Applicant’s showing is not commensurate in scope with the claim and therefore does not overcome the Examiner’s prima facie case.
With regards to claim 4 the Examiner maintains the rejection of claim 1 under Fu. In addition the Examiner maintains the Fu is properly modified by the reference of Seth. The Examiner notes that the Office action indications that Fu renders obvious all the limitations of claim 1; including a CMP slurry composition including abrasive grains modified with an amino silane; Fu does not explicitly disclose  Applicant’s particular compound however Seth discloses an improve method of making surface modified abrasive grains suitable for wet grinding applications with aminosilanes including those as presented in claim 4 (Seth Paragraph [0028]) rendering obvious Applicants’ claim 4 and predictably results of a aminosilane treated abrasive. While the Examiner agrees that Seth does not discuss Applicant’s claimed showing of unexpected results, such showing is not commensurate in scope for the reasons previously discussed.
As to the dependent claims no separate arguments have been provided. The Examiner maintains the rejections of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713